Citation Nr: 1647155	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1956 to October 1959 and December 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of this hearing is of record.

In December 2013 the Board, in pertinent part, remanded the Veteran's hypertension claim for further development.  The case has now been returned for additional appellate consideration.


FINDINGS OF FACT

The Veteran's hypertension was first diagnosed years after his separation from service; and the preponderance of the competent medical and other evidence of record is against a finding it was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in this case it does not appear the Veteran has contended the notice and assistance he has received was inadequate, to include the manner in which his May 2012 hearing was conducted.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In this case, the Veteran contends that his hypertension developed as a result of his active service.  Specifically, he believes it began during a traumatic and painful dental procedure in service.  His spouse has testified that the Veteran contemporaneously informed her of this incident.  The Veteran contends that, since this incident, he has high blood pressure during times of pain and stress, eventually leading to his current diagnosis of hypertension. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

The Board acknowledges that the Veteran had in-service dental treatment during his periods of active duty on various occasions.  However, his service treatment records contain no entries showing a diagnosis of or treatment for hypertension during these periods; nor did he have blood pressure readings consistent with hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  In pertinent part, his heart was consistently evaluated as normal on service examinations.  Blood pressure readings on these examinations include 140/80 in February 1956; 110/80 in October 1959; 120/84 in December 1959; and 130/84 on his October 1963 discharge examination.  Moreover, even though the post-service medical records include a reported long-standing history of hypertension, to include it being diagnosed in 1970, the first competent medical evidence actually demonstrating  hypertension appears to be dated years after his separation from service.  In fact, even if the Board were to assume the reported history of hypertension being first diagnosed in 1970 to be true, that is still approximately 7 years after the end of his active service.

Inasmuch as hypertension was first demonstrated years after service, then service connection is clearly not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  No other presumptive provision appears applicable to this case.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further finds that as the in-service blood pressure readings do not demonstrate hypertension, and the first competent medical evidence of such was years after service, then competent medical evidence is necessary to determine the etiology of the current disability.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that a VA examiner provided opinions in March 2014 and June 2016 regarding the etiology of the Veteran's hypertension, in accord with the December 2013 remand directives.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the VA examiner's qualifications in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The VA examiner opined in both March 2014 and June 2016 that the hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately noted the Veteran's contentions regarding the etiology of his hypertension.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported this opinion by stated rationale.  In pertinent part, the VA examiner noted in regard to the Veteran's account of a hypertension episode during an in-service dental procedure that it was possible that the Veteran had a transient elevation in blood pressure related to pain or upset, however this was not documented and in any case would not be expected to cause persistent hypertension.  The examiner also noted the documented in-service blood pressure readings, and noted that they were not demonstrative of hypertension.  The VA examiner further noted various aspects of the Veteran's post-service medical history in support of the finding hypertension was not related to service.  No competent medical evidence is of record which explicitly refutes the VA examiner's opinions.  Therefore, the Board finds that the VA examiner's opinions in March 2014 and June 2016 are adequate, persuasive, and entitled to significant probative value in the instant case.  

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding it was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated by the record, to include as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Therefore, the benefit sought on appeal must be denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


